Dissenting Opinion by
Mr. Chief Justice Bell:
The Court of Quarter Sessions ordered defendant to pay $12,000 a year for the support of his wife and children. Mrs. Gitman, claiming the support was inadequate and unjust, appealed to the Superior Court, which affirmed the lower Court.
In a Per Curiam Opinion, the Superior Court affirmed the lower Court, and this Court allowed an Allocatur.
. A support order must be based primarily (1) upon the income of the husband, and, under certain circumstances which it is impossible to define, upon his earning power, and (2) under certain circumstances upon the finances of the wife. Earning power is often so indefinite as to be realistically incapable of definition. Under the statute, a wife who has not been guilty of misconduct is entitled to an amount of support which is “reasonable and proper for her comfortable support and maintenance,” and of course also for the comfortable support and maintenance of their children when the children live with the wife, considering the above mentioned factors and especially both the income and the earning power of the husband. A husband cannot evade this duty of support by so investing his assets as to restrict his earnings or cheat his wife of what the law says she is entitled to. His earning power should be considered only when he deliberately employs his capital assets for the sole or paramount intent to deprive his wife of the amount of support to which the law says she is entitled; and also in the situation where he deliberately refuses to work in order to cheat her, or fraudulently conceals his assets.
*399On the other hand, when a wife demands support for herself, her financial resources must be taken into consideration together with her husband’s financial resources and income and earning power in order to fairly determine the amount of support to which she should be entitled. The majority Opinion has failed to take into consideration some of the aforesaid relevant and propei' guidelines in determining support. Com. ex rel. Gutzeit v. Gutzeit, 200 Pa. Superior Ct. 401, 189 A. 2d 324, on which the majority relies is clearly distinguishable from the facts in the instant case.
I strongly disagree (a) that the assets of various corporations and (b) the life insurance policy which is payable to defendant’s wife and their children are controlling, although at times they may be relevant-factors in determining the amount of support.
I believe that the lower Court did not abuse its discretion in awarding $12,000 a year for the support of defendant’s wife and children.
For the above reasons, I dissent.